 

Exhibit 10.1

 



AMENDMENT AND EXCHANGE AGREEMENT

 

This Amendment and Exchange Agreement (the “Agreement”), dated as of August 7,
2012, is by and between China Shen Zhou Mining & Resources, Inc., a Nevada
corporation with headquarters located at No. 166 Fushi Road, Zeyang Tower,
Shijingshan District, Beijing, China 100043, 86-010-8890-6927 (the “Company”),
and the holder identified on the signature page hereto (“Holder”).

 

RECITALS

 

A. On March 21, 2012, the Company filed with the Secretary of State of Nevada a
Certificate of Designations, Preferences and Rights of the Series A Convertible
Preferred Stock, which was amended and restated in its entirety on March 23,
2012 (the “Existing Certificate of Designations”).

 

B. On or about March 26, 2012, the Company issued (i) shares of Series A
Convertible Preferred Stock, $0.001 par value per share (the “Series A Preferred
Stock”, each, an “Existing Preferred Share”, such Existing Preferred Shares,
collectively, the “Existing Preferred Shares”, and the Existing Preferred Shares
of the Holder, the “Holder Existing Preferred Shares”), convertible into the
Company’s common stock, $0.001 par value per share (the “Common Stock”, and such
Existing Preferred Shares, as converted, the “Existing Conversion Shares” and
such Holder Existing Preferred Shares, as converted, the “Holder Existing
Conversion Shares”) and (ii) warrants (each, an “Existing Warrant” and,
collectively, the “Existing Warrants”) to purchase Common Stock pursuant to a
Securities Purchase Agreement dated as of March 21, 2012, as amended on March
23, 2012 (the “Existing Securities Purchase Agreement”) to the Holder and
certain other investors signatory thereto (the Holder and such other investors
collectively, the “Investors”). Capitalized terms not defined herein shall have
the meanings set forth in the Existing Securities Purchase Agreement as amended
hereby.

 

C. On August 1, 2012, the Company failed to effect a Company Redemption (as
defined in the Existing Certificate of Designations) with respect to the Holder
Existing Preferred Shares, as required by the terms and conditions of the
Certificate of Designations (the “Existing Event”).

 

D. The Company and the Holder desire to enter into this Agreement, pursuant to
which, among other things (i) the Company shall amend and restated the Existing
Certificate of Designations in the form attached hereto as Exhibit A (the
“Amended Certificate of Designations”) by filing such Second Amended Certificate
of Designations with the Secretary of State of Nevada on or prior to the Closing
Date (such filing time, the “Amended Certificate Effective Time”), (ii) the
Company and the Holder shall amend certain of the other Transaction Documents,
(iii) the Company and the Holder shall exchange an Existing Warrant held by the
Holder (the “Holder Existing Warrant”) for a warrant to purchase Common Stock of
the Company in the form attached hereto as Exhibit B (the “Holder Exchanged
Warrant”) exercisable into an identical number of shares of Common Stock (the
Holder Exchanged Warrant as exercised, the “Holder Exchanged Warrant Shares”),
and (iv) certain notices delivered by the Holder to the Company in connection
with the Existing Event shall become void ab initio. For purpose of this
Agreement, after the Amended Certificate Effective Time, (i) each Existing
Preferred Share shall be referred to herein as an “Amended Preferred Share”,
such Amended Preferred Shares, collectively, the “Amended Preferred Shares”, and
the Amended Preferred Shares of the Holder, the “Holder Amended Preferred
Shares” and (ii) the Existing Conversion Shares shall be referred to herein as
the “Amended Conversion Shares” and the Amended Conversion Shares of the Holder,
the “Holder Amended Conversion Shares”.

 



 

 

 

E. As a closing condition to the transactions contemplated hereby, each of the
holders of Existing Preferred Shares as of the date hereof other than the Holder
(the “Other Holders”) are executing agreements identical to this Agreement
(other than proportional changes in the numbers reflecting the different (i)
number of Existing Preferred Shares held by each Other Holder and (ii) number of
shares of Exchanged Warrant Shares of each Other Holder (collectively, the
“Other Exchanged Warrant Shares”, and together with the Holder Exchanged Warrant
Shares, the “Exchanged Warrant Shares”) issuable upon exercise of each Holder
Exchanged Warrant (as defined in each Other Agreement (as defined below))
(collectively, the “Other Exchanged Warrants”, and together with the Holder
Exchanged Warrant, the “Exchanged Warrants”),) (the “Other Agreements”, and
together with this Agreement, the “Agreements”).

 

G. The Existing Warrants will be exchanged for Exchanged Warrants in an exchange
made in reliance upon the exemption from registration provided by
Section 3(a)(9) of the Securities Act.

 

AGREEMENT

 

1.                  Amendment; Exchange. Effective as of the time the Company,
the Holder and each Other Holder have executed and delivered to each other the
Agreements (the “Effective Time”), the Holder hereby consents to the amendment
and restatement of the Existing Certificate of Designations as the Amended
Certificate of Designations and hereby further authorizes the Company to file
the Amended Certificate of Designations with the Secretary of State of Nevada
(the “Amendment”). Subject to the satisfaction (or waiver) of the conditions set
forth in Sections 6 and 7 below, on the Closing Date (as defined below) the
Holder shall, and the Company shall, pursuant to Section 3(a)(9) of the
Securities Act, exchange the Holder Existing Warrant for the Holder Exchanged
Warrant (the “Exchange”). On or prior to the Closing (as defined below), the
following transactions shall occur:

 

1.1              Filing of Amended Certificate of Designations. As soon as
practicable following the Effective Time (or such other time as agreed by the
parties hereto), the Company shall file the Amended Certificate of Designations
with the Secretary of State of Nevada.

 

1.2              Delivery. In exchange for the Holder Existing Warrant, the
Company shall deliver or cause to be delivered to the Holder the Holder
Exchanged Warrant without any restricted legends. The Holder shall deliver or
cause to be delivered to the Company (or its designee) the certificate with
respect to the Holder Existing Warrant, within twenty (20) Business Days
following the Closing (as defined below). As of the Closing Date (as defined
below), all of the Holder’s rights under the Holder Existing Warrant shall be
extinguished.

 



2

 

 

1.3              Other Documents. The Company and the Holder shall execute
and/or deliver such other documents and agreements as are customary and
reasonably necessary to effectuate the Amendment and the Exchange.

 

1.4              Outstanding Dividends. The parties acknowledge and agree that
any accrued and unpaid Dividends (as defined in the Existing Certificate of
Designations) on each Holder Existing Preferred Share shall automatically be
deemed to be accrued and unpaid Dividends (as defined in the Amended Certificate
of Designations) on such Holder Amended Preferred Share.

 

1.5              No Additional Consideration. The parties acknowledge and agree
that the Holder Exchanged Warrant shall be issued to the Holder in exchange for
the Holder Existing Warrant, in each case, without the payment of any additional
consideration.

 

1.6              Closing. Upon confirmation that the conditions to closing
specified in this Agreement have been satisfied or duly waived by the Holder or
the Company, as applicable, the closing of the Exchange (the “Closing”) shall
occur on August 9, 2012 or such other date as is mutually acceptable to the
Holder and the Company (the “Closing Date”).

 

2.                  AMENDMENTS TO TRANSACTION DOCUMENTS.

 

2.1              Ratifications. Except as otherwise expressly provided herein,
the Existing Securities Purchase Agreement and each other Transaction Document,
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects, except that on and after the Closing Date: (i)
all references in the Existing Securities Purchase Agreement to “this
Agreement”, “hereto”, “hereof”, “hereunder” or words of like import referring to
the Existing Securities Purchase Agreement shall mean the Existing Securities
Purchase Agreement as amended by this Agreement, and (ii) all references in the
other Transaction Documents, to the “Securities Purchase Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Securities
Purchase Agreement shall mean the Existing Securities Purchase Agreement as
amended by this Agreement.

 

2.2              Amendments to Transaction Documents. On and after the Closing
Date, each of the Transaction Documents are hereby amended as follows:

 

(a)          The defined term “Preferred Shares” is hereby amended and restated
as “Amended Preferred Shares (as defined in the Amendment and Exchange
Agreements)”.

 

(b)         The defined term “Conversion Shares” is hereby amended and restated
as “Amended Conversion Shares (as defined in the Amendment and Exchange
Agreements)”.

 

(c)          The defined term “Certificate of Designations” is hereby amended
and restated as “Amended Certificate of Designations (as defined in the
Amendment and Exchange Agreements)”.

 

(d)         The defined term “Warrants” is hereby amended and restated as
“Exchanged Warrants (as defined in the Amendment and Exchange Agreements)”.

 



3

 

 

(e)          The defined term “Warrant Shares” is hereby amended and restated as
“Exchanged Warrant Shares (as defined in the Amendment and Exchange
Agreements)”.

 

(f)          The defined term “Transaction Documents” is hereby amended to
include the Amendment and Exchange Agreements.

 

(g)         The defined term “Amendment and Exchange Agreements” shall mean
“those certain Amendment and Exchange Agreements, dated as of August 7, 2012,
each by and between the Company and each Buyer”.

 

3.                  Representations and Warranties.

 

3.1              Holder Bring Down. The Holder hereby makes the representations
and warranties as to itself only as set forth in Section 2 of the Securities
Purchase Agreement (as amended hereby) as if such representations and warranties
were made as of the date hereof and set forth in their entirety in this
Agreement, mutatis mutandis.

 

3.2              Company Bring Down. The Company hereby makes the
representations and warranties to the Holder as set forth in Section 3 of the
Securities Purchase Agreement (as amended hereby) as if such representations and
warranties were made as of the date hereof and set forth in their entirety in
this Amendment, mutatis mutandis.

 

4.                  Covenants.

 

4.1              Reasonable Best Efforts. The Company shall use its reasonable
best efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 6 of this Agreement. The Holder shall use its reasonable
best efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 5 of this Agreement.

 

4.2              Disclosure of Transactions and Other Material Information. On
or before 9:30 a.m., New York time, on the first (1st) Business Day following
the date of this Agreement, the Company shall file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by the
Agreements in the form required by the 1934 Act and attaching all the material
agreements (including, without limitation, this Agreement (and all schedules to
this Agreement), the form of the Amended Certificate of Designations and the
form of the Exchanged Warrants) (including all attachments, the “8-K Filing”).
From and after the issuance of the 8-K Filing, the Company shall have disclosed
all material, non-public information (if any) delivered to any of the Buyers by
the Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Agreements.

 

4.3              Fees. The Company shall reimburse Greenberg Traurig, LLP
(counsel to the lead Buyer), on demand, for all reasonable, documented costs and
expenses incurred by it in connection with preparing and delivering this
Agreement (including, without limitation, all reasonable, documented legal fees
and disbursements in connection therewith, and due diligence in connection with
the transactions contemplated thereby) provided, however, that the amount
payable by the Company to Greenberg Traurig, LLP shall not exceed $10,000 in the
aggregate unless agreed to in writing by the Company (the “Lead Investor Counsel
Expenses”).

 



4

 

 

4.4              Holding Period. For the purposes of Rule 144, the Company
acknowledges that the holding period of (i) the Holder Amended Preferred Shares
(and upon conversion of the Holder Amended Preferred Shares, the Holder Amended
Conversion Shares) may be tacked onto the holding period of the Holder Existing
Preferred Shares and (iii) the Holder Exchanged Warrants (and upon exercise of
the Holder Exchanged Warrants, the Holder Exchanged Warrant Shares (if acquired
using a Cashless Exercise (as defined in the Holder Exchanged Warrant))) may be
tacked onto the holding period of the Holder Existing Warrants, and the Company
agrees not to take a position contrary to this Section 4.4. The Company agrees
to take all actions, including, without limitation, the issuance by its legal
counsel of any necessary legal opinions, necessary to issue the Holder Amended
Conversion Shares and Holder Exchanged Warrant Shares without restriction and
not containing any restrictive legend without the need for any action by the
Holder. The Company further represents that immediately following the Amended
Certificate Effective Time, the Holder Amended Preferred Shares shall not be
subject to any restriction on trading and shall not be required to bear any
restricted legend.

 

4.5              Series A Preferred Stock. So long as any Amended Preferred
Shares remain outstanding, the Company shall not issue any Series A Preferred
Stock to any Person without the prior written consent of the holders of Amended
Preferred Shares.

 

5.                  CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

 

The obligations of the Company to the Holder hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion by providing the Holder with prior written notice
thereof:

 

5.1              The Holder shall have duly executed this Agreement and
delivered the same to the Company.

 

5.2              Each of the Other Holders shall have duly executed the Other
Agreement of such Other Holder and delivered the same to the Company.

 

5.3              Each Holder shall have duly executed a consent authorizing the
amendment to the Existing Certificate of Designations and the filing of the
Amended Certificate of Designations (the “Holder Consent”) and delivered the
same to the Company.

 

5.4              Each of the Other Holders shall have duly executed the Holder
Consent and delivered the same to the Company.

 

5.5              The representations and warranties of the Holder contained
herein shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date which shall be
true and correct as of such specified date), and the Holder shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Holder at or prior to the Closing Date.

 



5

 

 

6.                  CONDITIONS TO HOLDER’S OBLIGATIONS HEREUNDER.

 

The obligations of the Holder hereunder are subject to the satisfaction of each
of the following conditions, provided that these conditions are for the Holder’s
sole benefit and may be waived by the Holder at any time in its sole discretion
by providing the Company with prior written notice thereof:

 

6.1              The Company shall have duly executed and delivered this
Agreement to the Holder.

 

6.2              The Company shall have paid the Lead Investor Counsel Expenses
to Greenberg Traurig LLP by wire transfer of U.S. dollars and immediately
available funds in accordance with the written instructions of Greenberg Traurig
LLP delivered to the Company on or prior to the Closing Date.

 

6.3              The Company shall have filed the Amended Certificate of
Designations with the Secretary of State of Nevada and delivered a certified
copy of the Certificate of Designations as certified by the Secretary of State
of Nevada to the Holder.

 

6.4              The Company shall have duly executed and delivered to the
Holder the Holder Exchanged Warrant in such amounts as described below the
Holder’s name on the signature page of the Holder.

 

6.5              The Company shall have delivered to the Holder a copy of each
Other Agreement, duly executed and delivered by the Company and each Other
Holder party thereto.

 

6.6              The Holder shall have received the opinion of Cadwalader,
Wickersham & Taft, LLP, the Company’s counsel, dated as of the Closing Date, in
the form reasonably satisfactory to the Holder.

 

6.7              The Holder shall have received the opinion of Cadwalader,
Wickersham & Taft, LLP, the Company’s counsel, to the Transfer Agent dated as of
the Closing date, in the form reasonably satisfactory to the Holder.

 

6.8              The Holder shall have received the opinion of Lionel Sawyer &
Collins, the Company’s Nevada Counsel, dated as of the Closing Date, in the form
acceptable to the Holder.

 

6.9              The Company shall have delivered to the Holder a certificate,
in the form acceptable to the Holder, duly executed by the Secretary of the
Company and dated as of the Closing Date, as to (i) the resolutions authorizing
the transactions contemplated hereby as adopted by the Company’s board of
directors, in a form reasonably acceptable to the Holder, (ii) the Certificate
of Incorporation of the Company and (iii) the Bylaws of the Company, each as in
effect at the Closing.

 

6.10          Each and every representation and warranty of the Company
contained herein shall be true and correct in all material respects as of the
date when made and as of the Closing Date as though originally made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required to be performed, satisfied or complied with
by the Company at or prior to the Closing Date. The Holder shall have received a
certificate, duly executed by the Chief Executive Officer of the Company, dated
as of the Closing Date, to the foregoing effect and as to such other matters as
may be reasonably requested by the Holder in the form acceptable to the Holder.

 



6

 

 

6.11          The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the Amendment and the
Exchange, including without limitation, those required by the Principal Market.

 

6.12          No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Agreements.

 

6.13          The Company shall have delivered to the Holder such other
documents relating to the transactions contemplated by this Agreement as the
Holder or its counsel may reasonably request.

 

7.                  OUTSTANDING NOTICES. Effective as of the Closing Date, the
Holder hereby acknowledges and agrees that (i) if applicable, each Void Optional
Redemption Notice (as defined in the Existing Certificate of Designations), (ii)
if applicable, each Conversion Notice (as defined in the Existing Certificate of
Designations), solely to the extent not satisfied as of the Closing Date, and
(iii) if applicable, each Triggering Event Redemption Notice (as defined in the
Existing Certificate of Designations), in each case, delivered by the Holder to
the Company on or prior to the date hereof, shall be void ab initio and (iii)
the Existing Event shall not constitute a Triggering Event or any other
violation of any of the terms pursuant to the Amended Certificate of
Designations.

 

8.                  TERMINATION.

 

In the event that the Closing does not occur on or before five (5) Business Days
from the date hereof due to the Company’s or the Holder’s failure to satisfy the
conditions set forth in Sections 6 and 7 hereof (and the nonbreaching party’s
failure to waive such unsatisfied conditions(s)), the nonbreaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party. Upon such termination, the terms hereof shall be null and void and
the parties shall continue to comply with all terms and conditions of the
Agreements, as in effect prior to the execution of this Agreement.

 

9.                  MISCELLANEOUS.

 

9.1              Miscellaneous Provisions. Section 8 of the Existing Securities
Purchase Agreement (as amended hereby) is hereby incorporated by reference
herein, mutatis mutandis.

 



7

 

 

9.2              Most Favored Nation. The Company hereby represents and warrants
as of the date hereof and covenants and agrees from and after the date hereof
that none of the terms offered to any Person with respect to any consent,
release, amendment, settlement or waiver relating to the terms, conditions and
transactions contemplated hereby (each a “Settlement Document”), is or will be
more favorable to such Person than those of the Holder and this Agreement. If,
and whenever on or after the date hereof, the Company enters into a Settlement
Document, then (i) the Company shall provide notice thereof to the Holder
immediately following the occurrence thereof and (ii) the terms and conditions
of this Agreement, the other Exchange Documents and the Securities (other than
any limitations on conversion or exercise set forth therein) shall be, without
any further action by the Holder or the Company, automatically amended and
modified in an economically and legally equivalent manner such that the Holder
shall receive the benefit of the more favorable terms and/or conditions (as the
case may be) set forth in such Settlement Document, provided that upon written
notice to the Company at any time the Holder may elect not to accept the benefit
of any such amended or modified term or condition, in which event the term or
condition contained in this Agreement or the Securities (as the case may be)
shall apply to the Holder as it was in effect immediately prior to such
amendment or modification as if such amendment or modification never occurred
with respect to the Holder. The provisions of this Section 9.2 shall apply
similarly and equally to each Settlement Document.

 

[The remainder of the page is intentionally left blank]

 



8

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 



 

  COMPANY:       CHINA SHEN ZHOU MINING & RESOURCES, INC.                By:   
  Name:
Title:

 



[Amendment and Exchange Agreement]

 





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

 



  HOLDER:              

 

 

 



 



  By:         Name:       Title:  



 



 



Number of Exchanged Warrant Shares issuable to Holder upon exercise of the
Holder Exchanged Warrant (such Holder Exchanged Warrant to be delivered to the
Holder on the Closing Date):    



 



[Amendment and Exchange Agreement]

 

 



Schedules to Amendment and Exchange Agreement

 



 

Schedule 3(e)

 

While the Company previously obtained Amex approval for the issuance of certain
of the Securities, and the Company previously obtained shareholder approval to
issue greater than 20% of the outstanding Common Stock of the Company in
connection with the Securities, the Company will need to obtain further Amex
approval for the listing of the additional Common Stock approved by the
shareholders and for the shares upon exercise of the Exchanged Warrants.

 

Schedule 3(l)

 

The Company declared and issued dividends to the holders of its Series A
Convertible Preferred Stock on or about July 1, 2012.

 

All material capital expenditures undertaken by the Company after the date of
the Company’s most recent audited financial statements have been reported as
required in the SEC Documents.

 

Schedule 3(n)

 

As reported on a current report on Form 8-K filed by the Company on December 19,
2011, the company did not provide NYSE Amex with sufficient notice of the
setting of the record date for the 2011 Annual Meeting of Shareholders of the
Company (the “Notice”). Such Notice was required to be reported as an event
under “Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing
Rule or Standard; Transfer of Listing.”

 

Schedule 3(q)

 

DUE FROM RELATED PARTIES

 

Due from related parties classified as long term liabilities consist of the
following:

 

   

June 30,

2012

   

December 31,

2011

      (In thousands)     (In thousands)   Mr. Gang Liu (a)  $ 1,163     $ -  
Mr. Wenrui Li (b)    32       -   Due from Guizhou Yanhe Dongsheng Mining, Ltd.
(“Yanhe Dongsheng”) (c)    83       -   Due from Chongqing Fengdu Dongsheng
Mining, Ltd. (“Fengdu Dongsheng”) (c)    420       -   Due from Hubei Dongsheng
Mining, Ltd. (“Hubei Dongsheng”) (c)    193       -   Due from Chongqing Henrun
Mining, Ltd. (“Chongqing Henrun”) (c)    95       -   Due from Guizhou Wuchuan
Shanxian Food, Ltd. (“Shanxian Food”) (c)    919       -   Due from Guizhou
Zhengan Zunzheng Mining Development, Ltd. (“Zunzheng Mining”) (c)    189       -
  Due from Wuchuan Chenhe Dongsheng Fluoride Industry Co., Ltd. (“Chenhe
Fluoride”) (d)    270       -   Less: Allowance for doubtful accounts (e)   
(270 )     -       $ 3,094     $ -  

 

  (a) Mr. Gang Liu is a minor shareholder and the General Manager of Dongsheng
Mining, Meilan Mining, and Qianshi Resources.

 

  (b) Mr. Li is a family member of Mr. Gang Liu.

 



 

 

 

  (c) Yanhe Dongsheng, Fengdu Dongsheng, Hubei Dongsheng, Chongqing Henrun,
Shanxian Food and Zunzheng Mining are owned by Mr. Gang Liu.

 

  (d) Chenhe Fluoride’s 30% equity interest is owned by Dongsheng Mining.

 

  (e) An accumulated impairment provision of $270,000 for the six months ended
June 30, 2012 was recorded for Chenhe Fluoride for its losses during last three
years.

 

According to Wuchuan Agreement, the Company shall bear the original debts of
Dongsheng Mining, Meilan Mining, and Qianshi Resources amounting to no more than
RMB 50,000,000 ($7.90 million). The funds due from related parties will be
returned to pay the original debts of Dongsheng Mining, Meilan Mining, and
Qianshi Resources.

 

 

DUE TO RELATED PARTIES

 

Due to related parties classified as long term liabilities consist of the
following:

 

    June 30,
2012     December 31,
2011       (In thousands)     (In thousands)   Due to directors of the Company:
            Ms. Xiaojing Yu, CEO of the Company   $ -     $ 106   Mr. Xueming
Xu, Director of the Company     12       13   Due to Mr. Xiaoming Yu, General
Manager of Xiangzhen Mining     46       127   Due to Mr. Mao Huang, a minority
shareholder of Xingzhen Mining     4       4   Due to Mr. Guojian Zhou, a minor
shareholder of Qianshi Resources     126       -   Due to Mr. Shuanglong Tian, a
minor shareholder of Meilan Mining     51       -       $ 239     $ 250  

Schedule 3(r)

 

There are currently 39,323,772 shares of Common Stock issued and outstanding.

 

On January 19, 2011, and as reported in the SEC Documents the Company entered
into an Securities Purchase Agreement pursuant to which it sold Common Stock and
Warrants to purchase Common Stock (the “Transaction”). Subject to the terms of
the Transaction, the Warrants contain anti-dilution and other protective
provisions.

 



 

 

 

Schedule 3(s)

 

SHORT-TERM LOANS

 

Short-term loans consisted of the following:

 

    June 30,
2012     December 31,
2011       (in thousands)     (in thousands)   7.01% note payable to China Citic
Bank matures on June 30, 2012, collateralized with Xiangzhen’s extraction right,
land use right and some machineries   $ -     $ 3,145   7.01% note payable to
China Citic Bank matures on June 30, 2012, collateralized with Xiangzhen’s
extraction right, land use right and some machineries     -       3,145   5.15%
note payable to Mr. Mao Huang, a related party of the Company, matures on
January 26, 2012, collateralized with Xingzhen’s extraction right and the ore
processing plant     -       2,560   9.76% note payable to Baiyin Credit Union
matures on Janurary 17, 2012, guaranteed by the bank draft of the Company     -
      944   9.76% note payable to Baiyin Credit Union matures on April 21, 2012,
guaranteed by the bank draft of the Company     -       786   9.76% note payable
to Baiyin Credit Union matures on May 9, 2012, guaranteed by the bank draft of
the Company     -       786   11.15% note payable to Baiyin Credit Union matures
on December 17, 2012 with interest due on the 20th day of each quarter and
principal due at date of maturity, guaranteed by Xingzhen Mining     316      
315   11.15% note payable to Baiyin Credit Union matures on December 21, 2011
with interest due on the 20th day of each quarter and principal due at date of
maturity, guaranteed by Xingzhen Mining     316       315   9.18% note payable
to China Citic Bank matures on March 31, 2013, collateralized with Xiangzhen’s
extraction right     7,920       -   9.76% note payable to Baiyin Credit Union
matures on July 20, 2012, guaranteed by the bank draft of the Company (a)   
1,663       -   7.93% note payable to Mr. Xin Li, matures on November 18, 2012  
  317               $ 10,532     $ 11,996  

 

(a) The loan was repaid in July, 2012.

 

 

LONG-TERM LOANS

 

Long-term loans consisted of the following:

 

    June 30,     December 31,       2012     2011       (in thousands)    
(in thousands)   13.30% note payable to Wuchuan Credit Union matures on January
11, 2015 with interest due on the 20th day of each month, collateralized with
Dongsheng Mining’s extraction rights.   $ 1,742     $ -                    

 

 

Schedule 3(bb)

 

The Company received two comment letters from the SEC dated July 7, 2011 and
December 19, 2011, respectively, with respect to the Company’s annual report on
Form 10-K for the year ended December 31, 2010 and certain quarterly reports
from the 2011 fiscal year (the “Letters”). In the Letters, the SEC asked that
the company disclose additional information about its accounting practices and
personnel. The Company received an additional comment letter on July 25, 2012,
stating that the SEC “believes that [the Company’s] lack of U.S. GAAP experience
constitutes a material weakness and thus [the Company’s] internal controls over
financial reporting would not be effective.” The Company has yet to determine
what course it will take in responding to the July 25, 2012 letter.

 

Schedule 3(pp)

 

The company in the ordinary course of its business neither materially
Over-Produces nor materially Under-Produces at its mines.

 





 



